      Case: 1:19-cv-02436 Document #: 52 Filed: 01/21/20 Page 1 of 2 PageID #:283




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS

ETERNITY MART, INC. d/b/d                             )
GREAT DEALS OF TEXAS,                                 )
                                                      )
          Plaintiff,                                  )
                                                      )
v.                                                    )      Case No.: 1:19-cv-02436
                                                      )
NATURE’S SOURCES,                                     )
                                                      )      Judge John J. Tharp, Jr.
          Defendant.                                  )      Mag. Hon. Sunil R. Harjani

                                         STATUS REPORT

          COMES NOW Plaintiff Eternity Mart, by and through counsel, and hereby provides the

following status report:

     I.       Amazon Subpoena Status

          The parties filed a joint status report on Friday, January 17, 2020. At that time, the

     undersigned had attempted to reach counsel for Amazon regarding its outstanding response to

     Plaintiff’s subpoena. Amazon, through counsel, had submitted only objections. The

     undersigned made several attempts to reach Amazon’s counsel before January 17, 2010, but

     those attempts were not fruitful.

          On Friday, January 17, after the joint status report was filed, counsel for Amazon, Deana

     Ahn, of Davis Wright Tremaine LLP in Seattle, called the undersigned to discuss Amazon’s

     response to the subpoena. Attorney Ahn represented that Amazon is willing to produce what

     responsive information it has, and that she expects to receive documents from Amazon the

     week of January 20, 2020. Ms. Ahn agreed that she will produce whatever responsive

     information Amazon provides in a timely fashion and that she does expect them to produce

     information. The undersigned requested that if Amazon’s position is that it does not have

                                                -1-
    Case: 1:19-cv-02436 Document #: 52 Filed: 01/21/20 Page 2 of 2 PageID #:283




   responsive documents or information, it provide an affidavit so stating. In light of this

   agreement, Plaintiff agreed to not file a motion to compel in the Western District of

   Washington unless and until Amazon does not comply with the current agreement.

                                            Respectfully submitted,

                                            /s/ Erin K. Russell
                                            Erin K. Russell, Esq.
                                            THE RUSSELL FIRM, LLC
                                            650 W. Lake Street, Suite 210A
                                            Chicago, IL 60661
                                            T: 312-994-2424
                                            erin@russellfirmip.com
                                            Counsel for Plaintiff



                                CERTIFICATE OF SERVICE

  This is to certify that on January 21, 2020, a copy of the foregoing was filed via the Court’s
ECF filing system, thereby serving it upon all counsel of record.

                                            /s/ Erin K. Russell




                                             -2-
